Fer Curiam.

To entera dwelling house without license, is,* in law, a trespass. Any person professing to keep an inn, thereby gives general license to all persons to- enter his house. But the house of the plaintiff does not appear to have been an inn, and, therefore, to render such ah entry lawful*, there must be a permission express or implied; and familiar’intimacy may be evidence of general license for such purpose. According to the evidence, here was no such permission ; and, there? fore, the act of entering the plaintiff’s house was a trespass* Besides, if the defendant had received permission to enter, as "by being asked to walk in, upon his knocking at the door, hi,s subsequent conduct was such an abuse of the license, as to render him a trespasser ab initia.
Judgment reversed